           Case 2:20-cv-00564-JAM-JDP Document 42 Filed 03/26/21 Page 1 of 1



 1
 2
 3
 4
 5
 6               UNITED STATES DISTRICT COURT
 7               EASTERN DISTRICT OF CALIFORNIA
 8                                             Case No.: 2:20-cv-00564-JAM-JDP
     James I. McMillan,
 9                                             ORDER ON PLAINTIFF’S EX-
                  Plaintiff,                   PARTE APPLICATION AND
10                                             DECLARATION UNDER PENALTY
                      vs.                      OF PERJURY FOR AN ORDER
11                                             EXTENDING THE DATE TO FILE
     City of Anderson, Anderson Fire           AN AMENDED COMPLAINT.
12   Protection District, Fire Chief Steve
     Lowe, Anderson Police Officer
13   Kameron Lee, et al.                       Judge: Hon. John A. Mendez.
14                Defendants.                  Trial Date: None Set
15
16                                           ORDER
17          Based upon Plaintiff’s ex-parte application and declaration under penalty of
18   perjury for an order extending the date to file an amended complaint, AND GOOD
19   CAUSE APPEARING THEREFORE:
20         IT IS SO ORDERED:
21         The Court GRANTS the application by Plaintiff for an order extending the
22   date to file an amended complaint from April 1, 2021 to May 1, 2021.
23
24
25   DATED: March 25, 2021            /s/ John A. Mendez
                                      THE HONORABLE JOHN A. MENDEZ
26
                                      UNITED STATES DISTRICT COURT JUDGE
27
28
                ORDER ON PLAINTIFF’S APPLICATION TO EXTEND
                  DATE TO FILE THIRD AMENDED COMPLAINT
